REASONS FOR ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This is in response to an amendment/response filed 5/2/2022.
No claims have been cancelled.
No claims have been added. 
Claims 1-17 are currently pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/1/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant’s arguments, see page 7, filed 5/2/2022, with respect to objection of the drawings have been fully considered and are persuasive.  The objection has been withdrawn. 
Applicant’s arguments, see page 7, filed 5/2/2022, with respect to objection of the specification have been fully considered and are persuasive.  The objection has been withdrawn. 
Applicant’s arguments, see page 7, filed 5/2/2022, with respect to objection of the claims 14-15 have been fully considered and are persuasive.  The objection has been withdrawn. 
Applicant’s arguments, see page 7, filed 5/2/2022, with respect to rejection of claims 1, 2, 13 and 13 under 35 U.S.C. 102(a)(1) and claims 3, 4, 5, 6, 7, 8, 9, 10, 11, 14, 15, 16, 17 under 35 U.S.C. 103 have been fully considered and are persuasive.  The rejection has been withdrawn. 

Allowable Subject Matter
Claim(s) 1-17 is/are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
A close reference, Crisler et al. US 5594738 (U.S. Patents citation #1 listed on IDS dated 9/9/2021), teaches transmission of a of a slot allocation indication (see FIG. 5 and Abstract).
A close reference, Martin EP 1094636 (Foreign Patent Documents citation #1 listed on IDS dated 9/9/2021), teaches deduction of further information block location based on a first information block (see Abstract).
A close reference, Kronz US 20030086373 (U.S. Patent Application Publications citation #1 listed on IDS dated 9/9/2021), teaches dynamically adjustment of parameters for slot reservation based on traffic load conditions (see Abstract).
A close reference, Martin US 20060215617 (U.S. Patent Application Publications citation #2 listed on IDS dated 9/9/2021), teaches slot allocation (see Abstract).
A close reference, Zhang et al. US 20200389879, teaches updating parameter set for a first time window associated with a first resource to the parameter set of a second time window associated with a second resource where the indication is communicated between the first resource and the second resource (ss para. 0189, FIGs. 6a, 6b).
A close reference, Zurieneni et al. US 20070161364, teaches sending an indication of completion for a transmission (see para 0111).
A close reference, Zeo et al. US 20170366328, teaches a starting time of a second resource unit at a time before an ending time of a first resource unit (see para. 0008).
A close reference, Iyer et al. US 20200008216, teaches communication of  preemption indication information (see para. 0165, FIGs. 16A-C).
Examiner notes that the cited limitations are novel over the prior art in view of the entirety of the claim, not just the limitations presented alone.
As per claim(s) 1-7, the cited prior art either alone or in combination fails to teach the combined features of:

determining, based on a status of decoding the first signal, an updated start time of the second subset of the plurality of time slot resources, wherein the updated start time is before an ending time of the first subset of the plurality of time slot resources; and
receiving the second signal starting from the updated start time of the second subset of the plurality of time slot resources.

As per claim(s) 7-11, the cited prior art either alone or in combination fails to teach the combined features of:

sending a second signal using a second subset of the plurality of time slot resources with an updated start time that is before an ending time of the first subset of the plurality of time slot resources, wherein the updated start time is determined based on a status of decoding the first signal.

As per claim(s) 12-17, the cited prior art either alone or in combination fails to teach the combined features of:

determining, based on a status of decoding the first signal, an updated start time of the second subset of the plurality of time slot resources, wherein the updated start time is before an ending time of the first subset of the plurality of time slot resources; and
receiving the second signal starting from the updated start time of the second subset of the plurality of time slot resources.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL K PHILLIPS whose telephone number is (571)272-1037. The examiner can normally be reached M-F 8am-10am, 1pm-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL K. PHILLIPS
Examiner
Art Unit 2464



/MICHAEL K PHILLIPS/Examiner, Art Unit 2464